WARD, Justice,
dissenting.
I respectfully dissent. The only disagreement that I have with the opinion is that the Court uses the original article to sustain the Plaintiff’s burden of showing actual malice. The adroit argument is based on the premise that the inference is clear that the writer admits he has the correct information and with that accuses the wrong Sheriff — thus the conclusion is reached that he either had to then know his statement was false or he acted with reckless disregard of whether it was false or not.
I disagree for the following reasons. First, it is just as reasonable to conclude or infer from a reading of the article that there has been careless writing or printing of the article, which at best is negligence. It is common knowledge that such mistakes occur regularly in our newspapers. The conclusions of either malice or negligence are equally consistent. “ ‘Where circumstances are equally consistent with the existence and nonexistence of an ultimate fact sought to be established, such circumstances are wanting in probative force as any evidence tending to establish the existence of the ultimate fact.’ ” Calvert v. Union Producing Company, 402 S.W.2d 221 (Tex.Civ.App.—Austin 1966, writ ref’d n. r. e.). “Where the proven circumstances are consistent with either of two theories and there is nothing to show that one rather than the other probably is correct, than neither is proven.” Transport Insurance Company v. Campbell, 582 S.W.2d 173, 177 (Tex.Civ.App.—Houston [1st Dist.] 1979, writ ref’d n. r. e.).
Second, the standard regarding malice generally requires more than the article itself since an “erroneous statement is inevitable in free debate, and ... it must be *26protected if the freedoms of expression are to have the ‘breathing space’ that they ‘need ... to survive.’ ” Garrison v. Louisiana, 379 U.S. 64, 74-75, 85 S.Ct. 209, 215-216, 13 L.Ed. 125 (1964). This subject was considered in Bandelin v. Pietsch, 98 Idaho 337, 563 P.2d 395 (1977), where the plaintiff attempted to show from the articles involved that malice existed and where the Court held that malice was not established, saying:
Malice is defined for first amendment purposes as knowledge of falsity or reckless disregard of truth. Its essence is a knowing state of mind on the part of the publisher. Although it is conceivable that the character and content of a publication could be so patently defamatory that a jury could infer a knowing state of mind on this basis alone, no case has so held. The argument was rejected on its facts in New York Times Co. v. Sullivan, supra, and Washington Post Co. v. Keogh, 125 U.S.App.D.C. 32, 365 F.2d 965 (1966).
Usually more than the article itself is needed for the reason that otherwise a libelous article written, because of a mistake only, against a public official would be actionable. An example is shown by Glover v. Herald Company, 549 S.W.2d 858 (Mo.1977). There, the rewrite man received the correct information from a reporter concerning which of two alderwomen had admitted to having undergone previous abortions, but by mistake attributed the remark to the innocent plaintiff. The plaintiff argued that the rewrite man know the story was false because he had originally received the correct information from the reporter and therefore, in writing the incorrect story, he had to know it was false. The Court stressed that inadvertence, inaccuracy, or a failure to check for inaccuracies would support a finding of negligence, but that was constitutionally insufficient to show the degree of culpability or requisite state of mind to establish malice. See generally: Eldridge, The Law of Defamation, sec. 51 (1980).
For the reasons stated, I dissent. I would sustain the Appellants’ no evidence point concerning the lack of proof of malice.